Martin Ch. J.:
In the case of Gaines v. Betts, 2 Doug. Mich. 98, the question reserved in this case was directly raised and determined. That decision we regard as based upon sound principle, and as decisive of the question before us,
The case of the People v. Foote, 1 Doug. Mich. 102, does not involve, in any degree, the question determined in Gaines v. Betts. That was a' motion for a mandamus, to compel a justice to enter a verdict, and judgment thereon. The motion was granted, on the ground that it was the imperative duty of the justice to enter the verdict, and that after its rendition he had no jurisdiction, except to enter it, and judgment upon it. The effect of the entry of a verdict, and neglect to render judgment, was not involved in that case. If any conflict existed, Gaines v. Betts, as the late! 'adjudication, would overrule The People v. Foote. They are not, however, in conflict.
The same remark applies to the cases of Rood v. School District, 1 Doug. Mich. 502, and Howard v. The People, 3 Mich. 209. They are cases of judgments rendered by justices "of the peace upon' trial without jury. The question in them was as to the construction and sufficiency of judgment entries actually made. Whatever may be thought of these decisions, they do not involve the question now reserved.
We think that under the rule of Gaines v. Betts, as well *318as upon principle, the entry of the justice in his docket is valid and of effect as a judgment, and sufficient to author, ize the issue of an execution thereon..
Let it be certified accordingly.
The other Justices concurred.